DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-28 are pending in the application. Amended claims 1, 5, 6, and 23 and cancelled claim 2 have been noted. The amendment filed 12/23/2020 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-20, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al (US 2016/0236407) in view of Lipson et al (US 2006/0156978).
Armani discloses a 3D printer having a print bed (Abstract), at least one actuating tool head with an extrusion element wherein the element and print bed are movable in relation to each other [0123], at least one sensor 859 arranged to sense a force applied to print bed [0173], and a control element 11 arranged to detect when the sensed force exceeds a predetermined value and records a position [0173].
Armani does not disclose a bioprinter or the force sensor being arranged in the print bed.
Lipson discloses a bioprinter [0138] wherein the force sensor 204 can be arranged on a print bed to calibrate the location of the point of deposition [0029], [0107]-[0108].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to place a force sensor on the print bed of Armani as suggested by Lipson since it was a suitable alternative to calibrating the location of the point of deposition during 3D printing. 
Regarding Claims 5-7, 9, 20, 12, 13, 15-20, 24-26, and 28, Armani discloses that the sensor is arranged at the extrusion end of tool head [0170], a sensor tool head comprises the sensor [0170] (Fig. 15), sensor may be capacitive or optical [0069], the record position comprises a z-position [0173], a motor arrangement [0090], a control element [0173] to determine a tilt angle/orientation [0173], the motor arrangement controls movement in xy direction [0098], [0117] and includes stepper motors [0159], a 
Regarding Claims 8, 11, 14, 23, and 27, Lipson discloses a petri dish for bioprinting living material [0112], recording an angular position of the motor axis [0052], determining a 3D model of the print bed based on the determined z positions [0110], and the bioprinter may be used to print implants for human body [0132].
Thus, claims 1, 3-20, and 23-28 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Armani and Lipson. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al (US 2016/0236407) in view of Lipson et al (US 2006/0156978) as applied above and further in view of Ranky et al (US 2015/0077215).
Armani does not disclose continuously sensing the force acting on the print bed to determine if the extrusion element is clogged.
Ranky discloses that a force sensor may be used to detect a clog in a tool head [0071]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the force sensor of Armani in order to detect a clog as suggested by Ranky since force sensors can monitor the back pressure to avoid damaging the extrusion seal. 
.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al (US 2016/0236407) in view of Lipson et al (US 2006/0156978) as applied above and further in view of Mark et al (US 2014/0291886).
Armani does not disclose that the extrusion element is an extrusion knife. 
Mark discloses a cutting blade positioned at the outlet of an extrusion nozzle to cut the internal strand and prevent dripping [0162]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include a knife on the extrusion element of Armani as suggested by Mark in order to cut the strand and prevent dripping. 
Thus, claim 22 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Armani, Lipson, and Mark.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Applicant argues that the sensor 859 in Armani is not equivalent to the claimed sensor which is arranged to sense a force applied to the print bed by the extrusion element. This is not found persuasive because Armani discloses that sensor 859 is also used to crash the nozzle (i.e. extrusion element) into the print bed to detect the crash jerk [0173] and thus senses a force applied to the print bed as claimed.
Applicant argues that Armani cannot be adapted to be a bioprinter because it is configured to print plastic material fed from a filament. This is not found persuasive because Armani discloses that their inventive method can be applied to all 3D printing technologies and is not limited to filament-based 3D printers [0011]. Further, Lipson discloses that their bioprinter may also be used to deposit fusible material, such as liquefied plastic [0129] as an alternative to living tissue [0132].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715